Title: From Thomas Jefferson to Lewis Harvie, 14 March 1807
From: Jefferson, Thomas
To: Harvie, Lewis


                        
                            
                                14 Mch 1807
                            
                        
                        The bearer hereof is Lewis Harvie esquire, heretofore of my family at this place, & a member of the
                            legislature of Virginia, and now a Member of the Council of State of that Commonwealth. proposing to go to Europe for his
                            health, & uncertain what particular parts of it that may lead him to, instead of letters to particular persons, I give
                            him this open and general letter to all Consuls & other agents of the United States of America, at any places which he
                            may visit, assuring them of his personal worth and public standing in this country. my friendship for him induces me to
                            recommend him to their good offices, & to assure them that the attentions they may be so kind as to shew him will be
                            considered as favors to myself. Given under my hand at Washington this 14th. day of March 1807.
                        
                            Th: Jefferson
                            
                        
                    